Citation Nr: 0730048	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-23 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1950 to 
August 1954 and from November 1956 to November 1978.  The 
veteran died in October 2000.  The appellant is the veteran's 
widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of any of the claims on appeal, 
the Board finds that additional development is required.

A review of the claims folder fails to reveal a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
provides adequate notice as contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.59.  Specifically, the April 2003 
letter provides inadequate notice for the cause of death 
claim, and no discernable notice as the 38 U.S.C.A. § 1318 
and Chapter 35 Dependents' Educational Assistance claims.  

With regard to the cause of death claim, in Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007), the U.S. Court of 
Appeals for Veterans Claims (Court) recently held 
that for dependency and indemnity compensation (DIC) 
benefits, VCAA notice must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The April 2003 VCAA notice letter of 
record simply does not meet these requirements. 

In light of Hupp, the Board can not proceed with this case.    

Accordingly, the case is REMANDED for the following action:

1.	With respect to not only the cause of 
death claim, but also the 38 U.S.C.A. § 
1318 and Chapter 35 Dependents' 
Educational Assistance claims on appeal, 
the AOJ, by way of a new VCAA letter, 
must notify the appellant and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claims, of what 
information or evidence the appellant 
should provide, and of what information 
or evidence VA will attempt to obtain on 
her behalf.  The notice should also ask 
the appellant to provide any evidence in 
her possession that pertains to the 
claims.  This notice must also comply 
with the Court's recent decision in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and with all legal precedent.  
The Board emphasizes that this notice 
must specifically address the evidence 
required to substantiate both the 38 
U.S.C.A. § 1318 and Chapter 35 
Dependents' Educational Assistance 
claims on appeal.    

2.	With respect to the cause of death 
claim, pursuant to the recent Court case 
of Hupp v. Nicholson, 21 Vet. App. 342, 
352 (2007), the VCAA notice must include 
(1) a statement of the conditions, if 
any, for which a veteran was service-
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352 (2007). 

3.	With respect to the cause of death 
claim, the VCAA notice should also 
describe the evidence necessary to 
substantiate claims involving diseases 
associated with herbicide exposure in 
Vietnam.

4.	Upon completion of this development, the 
RO should readjudicate the DIC issues on 
appeal, considering any new evidence 
secured since the August 2004 
supplemental statement of the case 
(SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



